Case: 19-60703      Document: 00515923333        Page: 1   Date Filed: 07/01/2021




             United States Court of Appeals
                  for the Fifth Circuit                             United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 1, 2021
                                  No. 19-60703                        Lyle W. Cayce
                                                                           Clerk

   Seyi Muyiwa Adeeko,

                                                                    Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A204 401 058


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
            The Department of Homeland Security (DHS) charged Seyi Muyiwa
   Adeeko as being removable after he was convicted of online solicitation of a
   minor.      An Immigration Judge (IJ) terminated Adeeko’s removal
   proceedings, but the Board of Immigration Appeals (BIA) partially vacated
   the IJ’s decision and remanded for further proceedings. On remand, the IJ
   ordered Adeeko removed. Adeeko now petitions this court for review.
   Finding no error, we DENY his petition.
Case: 19-60703       Document: 00515923333            Page: 2      Date Filed: 07/01/2021




                                       No. 19-60703


                                             I.
          Adeeko, a native and citizen of Nigeria, entered the United States in
   September 2011 on a student visa. In March 2013, he acquired lawful
   permanent residence status. Approximately four years later, in January 2017,
   Adeeko pled guilty to online solicitation of a minor in violation of section
   33.021(c) of the Texas Penal Code and was sentenced to ten years of
   community supervision and ordered to pay a $1,500 fine.
          Based on this conviction, DHS charged Adeeko as being removeable
   from the United States pursuant to 8 U.S.C. § 1227(a)(2)(A)(i), for
   committing a crime of moral turpitude within five years of admission; 1
   § 1227(a)(2)(A)(iii), for being convicted of an aggravated felony under
   § 1101(a)(43)(A) (sexual abuse of a minor) and § 1101(a)(43)(U) (attempt or
   conspiracy); and § 1227(a)(2)(E)(i), for being an alien convicted of a “crime
   of child abuse, child neglect, or child abandonment.” Adeeko was detained
   at a DHS facility in Otero, New Mexico, but his Notice to Appear (NTA) set
   forth that he must appear before an IJ in El Paso, Texas. He appeared at his
   first hearing via video conference.
          Through counsel, Adeeko admitted the factual allegations of the NTA
   and conceded removability. But he later filed a motion to withdraw his
   concession and to terminate the removal proceedings. In February 2018, the
   IJ granted Adeeko’s motion, determining that his conviction was not a
   categorical match to the generic definition of “sexual abuse of a minor” or
   “child abuse” because § 33.021(c) does not require that the victim actually
   be a minor, only that the actor believe the victim to be a minor.




          1
             DHS later withdrew the charge of removability for committing a crime of moral
   turpitude.




                                             2
Case: 19-60703       Document: 00515923333             Page: 3     Date Filed: 07/01/2021




                                       No. 19-60703


          The Department of Homeland Security appealed, and the BIA
   affirmed in part, vacated in part, and remanded the matter to the IJ for further
   proceedings. Relying on the Supreme Court’s decision in Esquivel-Quintana
   v. Sessions, 137 S. Ct. 1562 (2017), the BIA agreed with the IJ that Adeeko’s
   conviction under § 33.021(c) was not a categorical match to the generic
   definition of “sexual abuse of a minor” because, in the context of offenses
   that criminalize sexual conduct based solely on the age of the participants,
   the generic federal definition requires that the victim be younger than 16.
   Nonetheless, the BIA held that Adeeko was removable under
   § 1227(a)(2)(E)(i) because § 33.021(c) was a categorical match to the generic
   definition of a “crime of child abuse, child neglect, or child abandonment.”
   Specifically, the BIA found that § 33.021(c) was a crime of child abuse
   because it involved knowingly engaging in conduct with the intent of causing
   the maltreatment of a child. 2
          Adeeko filed a pro se motion to reconsider, asserting that the BIA
   erred in determining that a violation of § 33.021(c) was a “crime of child
   abuse” under § 1227(a)(2)(E)(i). He contended that the offense defined in
   § 33.021(c) is broader than the BIA’s interpretation of “crime of child
   abuse” because, pursuant to Esquivel-Quintana, the term “child” or
   “minor” refers not to the age of legal competence, which is 18, but to the age
   of consent, which is 16. Additionally, relying upon Ibarra v. Holder, 736 F.3d
   903 (10th Cir. 2013), he argued that the BIA’s definition of child abuse set
   forth in Matter of Velazquez-Herrera, 24 I. & N. Dec. 503 (BIA 2008), and
   Matter of Soram, 25 I. & N. Dec. 378 (BIA 2010), was unreasonable and not




          2
             The state conviction at issue here requires a minimum mens rea of knowing,
   § 33.021(C) of the Texas Penal Code; thus, the BIA’s inclusion of criminally negligent,
   non-injurious conduct does not affect our analysis.




                                             3
Case: 19-60703        Document: 00515923333              Page: 4       Date Filed: 07/01/2021




                                          No. 19-60703


   entitled to deference. 3 Finally, he asserted that that his conviction for
   solicitation of a minor was not a removable offense under § 1227(a)(2)(E)(i)
   because that offense falls within the aggravated felony definition for sexual
   abuse of a minor. He later filed a sur-reply, asserting that § 33.021(c) is not
   a categorical match to the generic definition of a crime of child abuse because
   it does not require an explicit likelihood of harm.
           The BIA denied the motion for reconsideration. The BIA determined
   that the Supreme Court in Esquivel-Quintana did not create a generic
   definition for all sexual offenses based on the age of the victim and only
   applied to convictions for “sexual abuse of a minor” as set forth in
   § 1101(a)(43)(A). The BIA also concluded that because the decision in Ibarra
   did not articulate a new definition of a crime of child abuse, the BIA was not
   precluded from relying on the definition set forth in Velazquez-Herrera and
   Soram when the offense at issue required a mens rea greater than criminal
   negligence.     Finally, the BIA held that online solicitation of a minor
   necessarily involves the intent that a minor suffer maltreatment; that an
   explicit likelihood of harm is not required for a conviction to constitute a
   crime of child abuse; and that sexual offenses against minors can also
   constitute crimes of child abuse under § 1227(a)(2)(E)(i).
           On remand, Adeeko requested an order of removal, and the IJ ordered
   him removed to Nigeria. Adeeko then filed a timely pro se petition for review
   with the Court of Appeals for the Tenth Circuit. See 8 U.S.C. § 1252(b)(1).


           3
             In Velazquez-Herrera, the BIA interpreted “crime of child abuse” broadly to
   mean “any offense involving an intentional, knowing, reckless, or criminally negligent act
   or omission that constitutes maltreatment of a child or that impairs a child’s physical or
   mental well-being, including sexual abuse or exploitation.” 24 I&N Dec. at 512. And in
   Soram, the BIA clarified that this definition “is not limited to offenses requiring proof of
   injury to the child” but rather “is sufficiently broad to encompass endangerment-type
   crimes” as well. 25 I&N Dec. at 381, 383.




                                                4
Case: 19-60703       Document: 00515923333           Page: 5    Date Filed: 07/01/2021




                                      No. 19-60703


   After identifying potential issues with venue and jurisdiction over the
   petition, the Tenth Circuit transferred the petition to this court for review.
                                           II.
            In his petition for review (via a supplemental brief filed ten days after
   his initial brief), Adeeko contends that this court is precluded from reviewing
   his order of removal under SEC v. Chenery Corp., 318 U.S. 80 (1947), because
   the IJ and the BIA relied on Tenth Circuit precedent in making their
   decisions. Adeeko also asserts that his petition should be transferred back to
   the Tenth Circuit despite venue not being proper, for the same reason.
   Assuming we do have jurisdiction to consider his petition, Adeeko contends
   that the BIA abused its discretion in finding him removable under
   § 1227(a)(2)(E)(i). Alternatively, he asserts that because § 1227(a)(2)(E)(i)
   is ambiguous, the rule of lenity requires the statute to be interpreted in his
   favor.
            We review these issues in turn. Questions of law are reviewed de
   novo, but we “defer to the [BIA’s] reasonable interpretations of ambiguous
   provisions in immigration statutes and regulations.” Garcia v. Barr, 969 F.3d
   129, 132 (5th Cir. 2020).        Although the BIA is afforded considerable
   deference in interpreting the term “crime of child abuse, child neglect, or
   child abandonment,” the question of whether a particular offense renders a
   petitioner removable is reviewed de novo. See Cisneros-Guerrerro v. Holder,
   774 F.3d 1056, 1058 (5th Cir. 2014).
                                           A.
            As a threshold matter, we have jurisdiction to consider Adeeko’s
   petition for review. Construing his briefing liberally, Adeeko appears to
   assert that we are precluded from review pursuant to SEC v. Chenery Corp.,
   332 U.S. 194 (1947), which requires us to review an agency decision on the
   same grounds upon which it was made. Indeed, “we may usually only affirm




                                            5
Case: 19-60703        Document: 00515923333              Page: 6      Date Filed: 07/01/2021




                                         No. 19-60703


   the BIA on the basis of its stated rationale for ordering an alien removed from
   the United States,” Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir.
   2010), but Adeeko has failed to demonstrate that this court would have to
   rely on another basis to affirm the BIA’s decision. To the contrary, this court
   applies the same analysis as that conducted by the BIA in determining
   whether an offense constitutes a crime of child abuse under
   § 1227(a)(2)(E)(i). See Garcia v. Barr, 969 F.3d 129, 134–36 (5th Cir. 2020).
   Accordingly, we are not precluded from review. 4
           Relatedly, Adeeko contends that we should transfer this case back to
   the Tenth Circuit because, even though venue is not proper, “all [of] his
   arguments before the [IJ] and the BIA[] focused on Tenth Circuit law, and
   . . . it’s the right court to apply its precedent to the issue raised in this petition
   for review.” We disagree. As the Tenth Circuit’s transfer of Adeeko’s
   petition to this court makes clear, venue is proper here—not in the Tenth
   Circuit—because Adeeko’s removal proceedings were completed by an IJ
   sitting in a state of this circuit, Texas. Moreover, Adeeko is not harmed in
   any way by our review, which is de novo. Garcia, 969 F.3d at 132; see also
   Bianco v. Holder, 624 F.3d 265, 268 (5th Cir. 2010). And as stated by our
   sister circuits, when it comes to federal law, “no litigant has a right to have
   the interpretation of one federal court rather than that of another determine
   his case.” Ballesteros v. Ashcroft, 452 F.3d 1153, 1157 (10th Cir. 2006)
   (quoting Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993)). Adeeko’s
   request for a change of venue is thus denied.


           4
             We also note that there is no exhaustion issue here. The BIA reviewed the issue
   raised by Adeeko on appeal and remanded to the IJ, who then ordered Adeeko removed.
   In such instances where the BIA has already considered the issue that the petitioner is
   raising, we do not require petitioners to file a motion to reopen to exhaust administrative
   remedies prior to proceeding in federal court. See Dale v. Holder, 610 F.3d 294, 301 (5th
   Cir. 2010).




                                               6
Case: 19-60703          Document: 00515923333                Page: 7         Date Filed: 07/01/2021




                                             No. 19-60703


                                                  B.
           Moving to the heart of the issue, Adeeko’s primary contention is that
   the BIA erred in finding him removable under § 1227(a)(2)(E)(i). That
   section provides that “[a]ny alien who at any time after admission is
   convicted of . . . a crime of child abuse . . . is deportable.” As we noted
   previously, the BIA has interpreted a crime of child abuse “broadly to mean
   any offense involving an intentional, knowing, reckless, or criminally
   negligent act or omission that constitutes maltreatment of a child or that
   impairs a child’s physical or mental well-being, including sexual abuse or
   exploitation.” Garcia v. Barr, 969 F.3d 129, 133 (5th Cir. 2020) (quoting
   Velazquez-Herrera, 24 I&N Dec. at 512). Adeeko, however, asserts that we
   should not give Chevron 5 deference to the BIA’s definition of “child abuse”
   and that United States v. Rodriguez, 711 F.3d 541, 552 (5th Cir. 2013) (en
   banc), requires us to apply a plain-meaning approach to define non-common-
   law offenses such as the one at issue. We disagree. Our more recent opinion
   in Garcia, 969 F.3d 129, controls and forecloses this issue. In Garcia, we
   joined several other circuits in holding that “[t]he Board’s interpretation of
   a ‘crime of child abuse . . .’ is a reasonable reading of a statutory ambiguity”
   and thus “is entitled to Chevron deference.” Id. at 134. 6



           5
            Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984), set forth
   a two-part test for determining when to give deference to agency interpretations of statutes.
   When appropriate under Chevron,
           [w]e accord deference to agencies . . . because of a presumption that
           Congress, when it left ambiguity in a statute meant for implementation by
           an agency, understood that the ambiguity would be resolved, first and
           foremost, by the agency, and desired the agency (rather than the courts) to
           possess whatever degree of discretion the ambiguity allows.
   Smiley v. Citibank (S. Dakota), N.A., 517 U.S. 735, 740–41 (1996).
           6
               It likewise follows that the rule of lenity does not apply.




                                                   7
Case: 19-60703      Document: 00515923333           Page: 8    Date Filed: 07/01/2021




                                     No. 19-60703


           The only remaining question then is whether Adeeko’s conviction for
   online solicitation of a minor in violation of § 33.021(c) of the Texas Penal
   Code falls within the BIA’s definition of a crime of child abuse. This is an
   issue of first impression before our court. The government contends that
   Adeeko has waived this issue and that we thus should not consider it. But we
   conclude Adeeko sufficiently raised this issue—albeit intermingled within
   his briefing on the deference issue—by noting the categorical approach
   employed in such a determination and stating that § 33.021(c) “is not a
   categorical match to the federal generic definition [of child abuse].”
           In determining whether a state conviction qualifies as a crime of child
   abuse, we apply a “categorical approach.” Mellouli v. Lynch, 575 U.S. 798,
   804–05 (2015); Garcia, 969 F.3d at 134. This means “we look not to the facts
   of the underlying case but instead to whether the statutory definition of the
   state crime ‘categorically fits within the “generic” federal definition’ of the
   removable offense.” Garcia, 969 at 134 (quoting Moncrieffe v. Holder, 569
   U.S. 184, 190 (2013)). “A state offense is a categorical match with a generic
   federal offense only if a conviction of the state offense would necessarily
   involve proving facts that would establish a violation of the generic federal
   offense.” Vetcher v. Barr, 953 F.3d 361, 366 (5th Cir.), cert. denied, 141 S. Ct.
   844 (2020). In other words, we “must presume that the conviction rested
   upon nothing more than the least of the acts criminalized, and then determine
   whether even those acts are encompassed by the generic federal offense.”
   Sarmientos v. Holder, 742 F.3d 624, 628 (5th Cir. 2014) (quoting Moncrieffe,
   569 U.S. at 190–91). “Where there is a categorical match, a conviction under
   the state statute ‘triggers removal under the immigration statute.’” Vazquez
   v. Sessions, 885 F.3d 862, 871 (5th Cir. 2018) (quoting Mellouli, 575 U.S. at
   806).
           As stated, the BIA has interpreted “crime of child abuse” broadly to
   mean “any offense involving an intentional, knowing, reckless, or criminally



                                          8
Case: 19-60703     Document: 00515923333           Page: 9   Date Filed: 07/01/2021




                                    No. 19-60703


   negligent act or omission that constitutes maltreatment of a child or that
   impairs a child’s physical or mental well-being, including sexual abuse or
   exploitation.” Velazquez-Herrera, 24 I&N Dec. at 512. The BIA has also
   clarified that this definition “is not limited to offenses requiring proof of
   injury to the child” but rather “is sufficiently broad to encompass
   endangerment-type crimes” as well. Soram, 25 I&N Dec. at 381, 383. With
   this in mind, we look to § 33.021(c) of the Texas Penal Code.
          Under § 33.021(c),
          [a] person commits an offense if the person, over the Internet,
          by electronic mail or text message or other electronic message
          service or system, or through a commercial online service,
          knowingly solicits a minor to meet another person, including the
          actor, with the intent that the minor will engage in sexual
          contact, sexual intercourse, or deviate sexual intercourse with
          the actor or another person.
   (Emphasis added). This provision defines a “minor” as “an individual who
   is younger than 17 years of age; or an individual whom the actor believes to
   be younger than 17 years of age.” Tex. Penal Code § 33.021(a)(1). And
   it is a defense to this provision if “the actor was not more than three years
   older than the minor and the minor consented to the conduct.” Id. at
   § 33.021(e)(2). Accordingly, the minimum conduct criminalized would be
   the knowing solicitation of a victim who is believed to be almost 17 by a
   perpetrator who just turned 20. Garcia, 969 F.3d at 135 (analyzing another
   Texas code provision with same age requirements).
          Taking all of this into consideration, we agree with the BIA that
   Adeeko’s conviction under § 33.021(c) is encompassed by the BIA’s generic
   definition of child abuse. To begin, because § 33.021(c) requires that an
   individual act “knowingly,” it exceeds the BIA’s requirement that the act be
   done with at least criminal negligence.         See Garcia, 969 F.3d at 135.
   Moreover, § 33.021(c) meets the generic definition’s requirement that the




                                         9
Case: 19-60703     Document: 00515923333           Page: 10   Date Filed: 07/01/2021




                                    No. 19-60703


   act or omission constitute “maltreatment of a child” because to be convicted,
   the perpetrator must request a minor to engage in illegal sex acts. See id. at
   135–36; see also Mondragon-Gonzalez v. Att’y Gen., 884 F.3d 155, 159–60 (3d
   Cir. 2018) (analyzing Pennsylvania solicitation statute in relation to
   § 1226(a)(2)(E)(i) and concluding “a conviction would not occur under the
   statute unless it had already been proven that the communication was
   intended for an illicit sexual purpose, and this is sufficient to create a high
   risk of harm to a child”). Finally, § 33.021’s definition of a minor does not
   render the statute broader than § 1227(a)(2)(E)(i). Where § 33.021 provides
   that a minor is an individual under (or believed to be under) 17 years of age,
   for purposes of § 1227(a)(2)(E)(i), a child is any individual under the age of
   18. Id. at 133. Accordingly, Adeeko’s conviction under § 33.021(c) falls
   within the BIA’s definition of a crime of child abuse.
                                        III.
          In summary, Garcia forecloses Adeeko’s argument that we should not
   give deference to the BIA’s broad interpretation of a “crime of child abuse”
   under § 1227(a)(2)(E)(i). Further, Adeeko’s conviction under § 33.021(c) of
   the Texas Penal Code falls within the BIA’s definition of a crime of child
   abuse. Accordingly, the BIA did not err in determining that his conviction
   for solicitation of a minor was a removable offense under § 1227(a)(2)(E)(i).
   We therefore DENY Adeeko’s petition for review.
                                                       PETITION DENIED.




                                         10
Case: 19-60703       Document: 00515923333             Page: 11      Date Filed: 07/01/2021




                                        No. 19-60703


   Haynes, Circuit Judge, concurring:
           Because we are bound by Garcia v. Barr, 969 F.3d 129, 132 (5th Cir.
   2020), I concur in this opinion. However, I respectfully disagree with the
   determination in Garcia that the BIA’s extremely broad construction of the
   phrase “crime of child abuse, child neglect, or child abandonment” is
   reasonable, particularly in light of the recent statutory analysis used by the
   Supreme Court in addressing a different immigration statute. Niz-Chavez v.
   Garland, 141 S. Ct. 1474, 1480-85 (2021). 7 That said, since we are bound by
   the rule of orderliness, Jacobs v. National Drug Intelligence Center, 548 F.3d
   375, 378 (5th Cir. 2008), I agree with the application of Garcia to the relevant
   Texas criminal statute here.




           1
             This case did not involve application of Chevron deference but did address at
   length the statutory construction of an immigration statute. Id. at 1484 (“We simply seek
   the law’s ordinary meaning.”).




                                              11